DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments and Remarks, filed 29 November 2021, in the matter of Application N° 16/099,735.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been canceled.  No claims have been amended.
Claims 17-22 have been added and are supported by the originally filed disclosure.
No new matter has been added.
Thus, claims 1, 5, 6, and 9-22 now represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statement(s) (IDS) have been filed for consideration.

Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 7 October 2021 since the art that was previously cited continues to read on the previously and newly recited limitations.


.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (EP 1 092 421 A2; ISR reference; IDS reference USPN 6,384,104 B1). [emphasis added to reflect newly added claims]
The instantly amended composition comprises: (A) voided latex particles, and (B) at least one UV-absorbing agent.  The voided latex particles are recited as being composed of: (i) at least 
20-60% by weight of the total core polymer of monoethylenically unsaturated monomers containing at least one carboxylic acid group; and
40-80% by weight of the total core polymer of non-ethylenically unsaturated monomers containing at least one carboxylic acid group.
As amended, the “outermost” polymer of the three-stage shell is recited as being composed of polymerized units of:
20-70% by weight of the total shell polymer of non-ionic ethylenically unsaturated monomers;
40-80% by weight of the total shell polymer of aliphatic monomers selected from the group consisting of allyl methacrylate, trimethylolpropane trimethacrylate, trimethylolpropane triacrylate, and combinations thereof; and
0.1-10% by of the total shell polymer of monoethylenically unsaturated monomers containing at least one non-carboxylic acid group selected from the group consisting of 2-acrylamido-2-methylpropanesulfonic acid (AMPS), styrenesulfonic acid, and sodium styrene sulfonate (SSS).
Also as amended, the particles are recited as comprising at least first shell, second shell, and outermost (aka at least third) shell, wherein that the outermost shell will comprise at least 45 wt% of the total shell composition.
Chang discloses a method of providing storage stable UV radiation-absorbing compositions wherein the method comprises adding 5-70 percent by weight of latex polymer particles to increase the UV radiation absorption of the composition.  Most preferably, the latex (see e.g., claim 1 and ¶[0015]).
The latex particles are disclosed as possessing a particle size ranging from 100-600 nm (see e.g., claims 1 and 8).
The latex particles are disclosed as containing at least one UV radiation-absorbing agent (see e.g., claim 1).
The latex particles are defined and disclosed in the claims comprising a shell polymer prepared by one or more steps selected from:
polymerization to incorporate 4-80 percent monomeric units, based on total weight of the shell portion, one or more polyethylenically unsaturated monomers; and
polymerization to incorporate from 4-80 percent monomeric units, based on total weight of the shell portion, of one or more multifunctional monomers having at least one functional group capable of vinyl copolymerization and at least one functional group capable of reaction with a reactive molecule effective to produce post-polymerization crosslinking.
The polyethylenically unsaturated monomers of part (i) above are further defined in claim 2 as being selected from such monomers as tri(meth)acrylates and polyallylic monomers.  Monomers meeting these limitations which are preferably taught as part of the shell polymer compositions are allyl methacrylate and trimethylolpropane triacrylate.  See ¶[0055].
The non-ionic ethylenically unsaturated monomers recited in claim 1(A)(ii) and claim 5 are read on by claims 1(c)(ii) and claim 6 of the reference.  Of particular note is that claim 6 discloses that the shell polymer will further comprise a vinylaromatic polymer.  Paragraphs [0026] and [0031] preferably define the polymer as being styrene and/or ethylvinylbenzene and as most preferably representing 10-50% by weight of the shell polymer.
Thus, the foregoing is considered to teach and suggest the limitations recited in claim 1(A)(ii), as well as claim 5.
The limitations of claim 1(A)(i) for the core polymer are expressly read on by the disclosures in ¶[0056] and Examples 1 and 2.  Here, the core is defined as comprising a copolymer prepared from 60% by weight of methyl(meth)acrylate (MMA) and 40% by weight of methacrylic acid (MAA); disclosed as “poly(MMA/MAA//60/40) acrylic seed (core) polymer.”
Thus, this portion of the claimed invention is considered to be expressly taught, as are the limitations of claim 6.
Paragraphs [0024] and [0025] respectively teach the limitations recited in claims 1, 9, and 10.  Therein, the former teaches optionally including at least one monoethylenically unsaturated monomer containing at least one carboxylic acid group in the shell polymer and when done so, the monomers are most preferably present in an amount ranging from 0.5-5 weight% of the shell polymer.
The latter paragraph teaches that one or more monoethylenically unsaturated monomers containing at least one non-carboxylic acid group may be polymerized into the shell, and that when present, the amount of monomer units is most preferably from 1-5% by weight of the total weight of the shell polymer.

The limitations of instant claim 9 are directed to a method of protecting the skin from UV damage, comprising topically administering to the skin, an effective amount of the personal care composition comprising the voided latex particles of claim 1.
(e.g., Abstract and claims) place at least one ultraviolet (UV) radiation-absorbing agent in the composition.  Paragraph [0004] discloses further that protection from the harmful effects of UV radiation is available in the form of topically applied formulations containing at least one physical blocker, or at least one chemical absorber, or a combination thereof.
Thus, given the foregoing teaching of the use of such practiced compositions that read on the claimed invention, the Examiner respectfully concludes that the person of ordinary skill in the art at the time of the filed invention would have had clear motivation to employ the practiced personal care composition as a topically applied sunscreen.
Lastly, the limitations of claim 10 recite a method of boosting (increasing) the SPF or UV absorption of a sunscreen composition comprising the addition of 0.5-20 weight % of the voided latex particle composition of claim 1, based on the total weight of the composition.
As mentioned, the metes and bounds of the cosmetic composition of claim 1 are discussed above as having been taught and suggested by the teachings of Chang.  Unlike the method recited in claim 9, the reference teaches the method of claim 10 more directly.  Therein, the reference is expressly directed to boosting, improving, or increasing the UV radiation absorption of the practiced compositions (see i.e., Abstract, claim 1, ¶[0010], etc.).
Based on the teachings of the reference, the Examiner concludes that one of ordinary skill in the art would have had more than a reasonable expectation of success in producing the instantly claimed composition and arriving at the recited methods.  Therefore, the invention as a prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ amendments and arguments with regard to the rejection of claims 1, 5, 6, 9-21 under 35 USC 103(a) as being unpatentable over the teachings of Chang et al. have been fully considered but they are not persuasive.
Applicants’ commentary filed in response to the Examiner’s remarks in the Advisory Action mailed 16 November 2021 are acknowledged.  
The Examiner, in response, notes that the MPEP defines the ordinarily skilled artisan stating that “[t]he person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.”  See MPEP §2141.03(I), first paragraph.  The same citation at the third paragraph additionally states that “[t]he hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”
To the second point above and pursuant to Applicants’ filed remarks, the Examiner maintains the point provided in the Advisory Action and adds in clarification that the reference at issue is publicly available to all those of skill in the relevant art, including Applicants.

Regarding the remarks filed in response to the rejection maintained in the Advisory Action mailed 16 November 2021; these remarks remain unchanged.
To this end, the Examiner respectfully maintains the rejection for the reasons of record.
For these reasons, Applicants’ arguments remain unpersuasive.  Said rejection is therefore maintained and extends the rejection to cover the newly presented limitations of claims 17-22.
Regarding claim 17, the Examiner notes that the scope of the newly presented claim narrows claim 1(A)(ii)(b) to minimally requiring allyl methacrylate, a limitation that is already taught and suggested by the reference in the rejection of claim 1.  As the merits of claim 1 remain taught, so too is the narrower focus of claim 17.
Claim 18 recites that the voided latex particles are low odor.  The broadest reasonable interpretation of the claim is that it is directed to a property of the composition of claim 1.  Notably, neither of the claims are exclusionary of perfuming agents.  Similarly, Chang is silent as to the degree of odor presented by the disclosed compositions, which read on the composition of claim 1 as discussed above.  As such, the teachings of Chang present the ordinarily skilled artisan with a reasonable expectation of achieving the claimed property because a) the reference teachings composition and is thus expected to teach the property (see e.g., MPEP §2112.01(I) and (II)), and b) the claims do not exclude perfuming agents from their scope.  A person of skill in the art will immediately understand that one way to combat an unfavorable odor is to mask it, such as is taught by Chang.

Along side of these newly added claims, Applicants assert that Chang does not teach the property of SPF boost retention.
The Examiner agrees that these specific values are not expressly disclosed by Chang.  However, the Examiner respectfully disagrees that Chang fails to place the requisite guidance in the hands of the skilled artisan to be able to calculate such a value for the practiced compositions.  Applicants are directed to ¶[0064]-¶[0066].  Referred to as SPF Enhancement Retention, the Examiner respectfully submits that the reference teaches the skilled artisan how to perform the calculation and convert those test results to stability results commensurate with shelf-life stabilities of up to three years.
Furthermore, the examples referred to by Applicants in the instant specification, have been carefully considered.  However, the breadth of the recited compositions are not commensurate in scope with the compositions that produce the recited properties of claims 19 and 20.
Lastly, the teachings of the reference are considered to meet the volatile aromatic limitations presented in claims 21 and 22 insomuch as the compounds that embody the recited genus are taught as alternative compounds to be used in the reference.  Thus, the Examiner respectfully submits that in the absence of expressly teaching the recited upper limits of volatile aromatics, the reference’s alternative teachings are considered to teach them as being optional, not required, and therefore reading on not being present, thereby meeting the limitations of the claims.

All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615